Exhibit 99.1 Press release WiLAN Acquires Third Patent Portfolio from Panasonic OTTAWA, Canada – November 7, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s wholly-owned subsidiary, Micro-Optimus Technologies, Inc., has acquired a portfolio of patents from Panasonic Corporation. The portfolio covers motion sensing microelectromechanical systems (MEMS) technologies used in a variety of consumer devices, including fitness trackers and handsets. This is the third patent assignment agreement under which Panasonic has transferred patents to a WiLAN subsidiary under a licensing partnership framework.Previous agreements involved patent portfolios covering a broad range of technologies including CMOS images sensors, motor drivers, power converters, microcontrollers and semiconductor packaging. All other terms of the agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
